Citation Nr: 1108057	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-18 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic left knee disorder, to include as secondary to a service-connected right knee disability.  

2.  Entitlement to service connection for ingrown toe nails on both feet.  

3.  Entitlement to an initial rating greater than 10 percent for low back strain.  

4.  Entitlement to an initial rating greater than 10 percent for postoperative residuals of a right knee arthroscopic meniscectomy, and patellofemoral syndrome.  

5.  Entitlement to an initial compensable rating for perennial allergic rhinitis with recurrent epistaxis.  

6.  Entitlement to a compensable rating for tinea pedis of the right foot.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issues concerning entitlement to service connection for a left knee disorder and entitlement to greater initial ratings for low back strain and a right knee disability are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The medical evidence does not show that ingrown toe nails on both feet are the result of the Veteran's military service.  

2.  Perennial allergic rhinitis with recurrent epistaxis has been manifest throughout the appeal period by nasal congestion, sneezing, and rhinorrhea that are controlled by medication, and by occasional nosebleeds, but without nasal obstruction greater than 50 percent on both sides or 100 percent on one side, and without polyps.  

3.  Tinea pedis of the right foot has been manifested throughout the appeal period by infections two to three times per year lasting one to two weeks and requiring topical medication.  When present, the disorder involves three percent of the entire body area.  


CONCLUSIONS OF LAW

1.  Ingrown toe nails on both feet were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  

2.  The criteria for an initial compensable evaluation for perennial allergic rhinitis with recurrent epistaxis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2010).  

3.  The criteria for a compensable evaluation for tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7813 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Upon receipt of a substantially complete application for benefits, VA must notify the Veteran of what information or evidence is needed in order to substantiate the claim, and it must assist the Veteran by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Prior to a February 2008 readjudication, letters dated in September 2006, January 2007, and October 2007 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009).  

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and VA and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the Veteran was provided with four VA examinations with regard to the disabilities at issue, and he has not indicated that he found any of these examinations to be inadequate.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, the Board finds that the VA examinations obtained in this case are more than adequate, as they provided sufficient detail to rate the Veteran's service-connected tinea pedis and rhinitis disabilities.  Although a medical examination was not provided to the Veteran with regard to his claim for entitlement to service connection for ingrown toe nails, one was not required in this case, because there is no evidence that any examiner has indicated that the Veteran's ingrown toe nails on both great toes that were first shown after service may be associated with an in-service event.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  After the RO certified the Veteran's appeal to the Board in May 2010, the Veteran submitted additional evidence in September 2010 and again at his Board hearing in November 2010.  However, both submissions were accompanied by a written waiver of initial consideration of that evidence by the RO.  Thus, the Veteran is not prejudiced by the Board's consideration of that evidence.  See 38 C.F.R. § 20.1304(c) (2010).  

Historically, the Veteran served on active duty in the Air Force from June 1997 to February 2005.  His report of separation listed his military occupational specialty as supply management craftsman.  

Service Connection For Ingrown Toe Nails

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Veteran's service treatment records are silent for any complaints of or diagnosis of ingrown toe nails.  The VA examiner at the time of examination just prior to the Veteran's separation from service in April 2005 described the manifestations of tinea pedis, discussed below, but did not report complaints or findings of ingrown toe nails.  

Treatment records of a private podiatrist first reflect a diagnosis of ingrown toe nails on both of the Veteran's great toes in December 2007.  Neither that examiner nor any other examiner has indicated that the Veteran's ingrown toe nails began during his military service or are otherwise attributable to his military service.  The Veteran has not presented any specific contentions regarding this disability, including at his Board hearing in November 2010.  

The Board finds that the ingrown toe nails of both great toes were first manifest more than two years after the Veteran's separation from service and are not due to any incident of service.  

In the absence of evidence that the Veteran's current ingrown toe nails began during service or are due to his military service, the criteria for service connection are not met.  The Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  

Greater Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The current appeal regarding perennial allergic rhinitis with recurrent epistaxis is based on the assignment of an initial disability rating following the initial award of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, evidence contemporaneous with the claim and the rating decision that granted service connection is most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Id. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  

Perennial Allergic Rhinitis With Recurrent Epistaxis 

Service connection for perennial allergic rhinitis with recurrent epistaxis was granted by a February 2008 rating decision, and an initial noncompensable evaluation assigned, effective February 21, 2005, under the provisions of Diagnostic Code 6522 which provides that a 10 percent evaluation is assigned for rhinitis without polyps, when there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction of one side.  38 C.F.R. § 4.97.  The maximum 30 percent evaluation is assigned for rhinitis with polyps.  Id.  Where the Rating Schedule does not provide for a noncompensable evaluation for a disorder, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).  

The Veteran has been afforded four VA examinations to evaluate his nasal disability during the current appeal.  He reported to the examiners that he had periodic allergic attacks, but that his allergic symptoms were present to some degree most of the time.  At the time of a VA examination in April 2005 just prior to the Veteran's separation from service, the examiner indicated that there was no nasal discharge and no difficulty breathing through the nostrils; the Veteran did not report a history of nosebleeds at that time.  Although examiners in May 2007 and February 2008 recorded the Veteran's report of year-round allergic symptoms of nasal congestion, sneezing, and rhinorrhea, the May 2007 examiner noted the Veteran's report that he was able to breathe well through his nose most of the time; the February 2008 examiner indicated that the Veteran experienced interference breathing through his nose when he had congestion.  Both examiners recorded normal clinical findings regarding the Veteran's nasal passages.  

A VA clinic examiner in November 2006 noted the Veteran's report of chronic nosebleeds two to three times per month for the previous six years.  The examiner indicated, however, that there was no evidence of blood in the nares.    

On VA examination in March 2009, the Veteran reported that he had nasal congestion constantly, with excessive nasal congestion with yellow mucus two to three times per year since 1998.  The Veteran stated that oral antihistamines decreased the congestion somewhat, but not completely.  He also indicated that his private physician sometimes prescribed an antibiotic.  The examiner noted that there was no current nasal obstruction, no polyps, and no permanent hypertrophy of the turbinates.  The examiner commented that the Veteran experienced no physical limitations due to allergic rhinitis, and noted that the Veteran's allergic rhinitis was controlled by medication and was not disabling.  

Private treatment records dated from June 2007 to May 2010 note frequent visits for complaints of nasal congestion.  Examiners sometimes diagnosed acute sinusitis and prescribed antibiotics, but a computed tomography scan of the Veteran's sinuses in November 2009 was normal.  Examiners frequently noted that the Veteran's nasal turbinates were inflamed, boggy, indurated, or edematous, and even "extremely edematous" on one occasion in November 2009, but no examiner indicated that there was nasal obstruction approaching or exceeding 50 percent on either side.  A private examiner in March 2010 noted the Veteran's report of nasal congestion for the past couple days, as well as a nosebleed; the examiner did not record pertinent clinical findings, however, other than maxillary sinus tenderness and congestion.  

The evidence of record shows the Veteran's complaints of nasal congestion, sneezing, rhinorrhea, and occasional nosebleeds, but in the absence of objective findings of greater than 50 percent obstruction of the nasal passages on both sides or of complete obstruction of one side, or of nasal polyps, the criteria are not met for a compensable rating for the service-connected disability.  The evidence shows that the Veteran's symptoms are generally controlled, even though not eliminated, by medication.  Nevertheless, the March 2009 VA examiner's found that the Veteran experienced no physical limitations due to allergic rhinitis, and that the disability was not disabling.  

Although private treatment records reflect diagnoses of acute sinusitis, service connection for sinusitis was denied by rating decisions in September 2005, July 2006, and June 2007; the Veteran did not appeal those actions.  Therefore, manifestations due to sinusitis may not be considered in evaluating the service-connected allergic rhinitis.  Thus, consideration of the General Rating Formula for Sinusitis is not warranted.  No other diagnostic codes are potentially applicable.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected rhinitis, the evidence shows no distinct periods of time since service connection became effective, during which this disorder has varied to such an extent that a compensable evaluation would be warranted.  See Fenderson, 12 Vet. App. at 126.  

The Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for an initial compensable evaluation for perennial allergic rhinitis with recurrent epistaxis, the doctrine is not for application, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  

Tinea Pedis

Service connection was granted for tinea pedis in a September 2005 rating decision and a noncompensable evaluation was assigned, effective in February 2005.  The Veteran's claim for an increased rating was received in August 2006.  A rating decision in June 2007 denied a compensable rating for the tinea pedis; the Veteran perfected an appeal of that decision.  

The Veteran's tinea pedis was initially assigned a noncompensable evaluation under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7813 for dermatophytosis, which directs that such condition is to be evaluated under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805, or 7806, depending on the predominant disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7813.  

Effective October 23, 2008, the criteria for the evaluation of scars were revised.  See 73 Fed. Reg. 54708-01, 54710 (2008).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  Id.; see also 38 C.F.R. § 4.118.  The Veteran's claim for benefits was filed prior to October 23, 2008.  Thus, the Board will not consider the revised criteria.  Rather, the Veteran's claim for a compensable evaluation for tinea pedis will be considered solely under the criteria effective as of the date of the claim.

Superficial scars, on other than the head, face, or neck, that do not cause limited motion and encompass an area or areas at least 144 square inches (929 square centimeters) warrant a 10 percent evaluation under Diagnostic Code 7802.  38 C.F.R. § 4.118.  Under Diagnostic Code 7803, superficial scars that are also unstable warrant a 10 percent evaluation.  Diagnostic Code 7804 provided a 10 percent evaluation for scars that are superficial and painful on examination.  Under Diagnostic Code 7805, other scars could be rated on limitation of function of the affected area.  Notes following the diagnostic codes defined an unstable scar as one where, for any reason, there was frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804, 7805.  

Burns or other scars not of the head, face, or neck that are deep and nonlinear are covered by Diagnostic Code 7801.  Notes following the diagnostic code define a deep scar as one associated with underlying soft tissue damage.  The medical evidence reflects that this diagnostic code is not for application here, as the Veteran's skin disorder has not been shown to be associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.  

A 10 percent evaluation is warranted when the disorder affects at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  A 30 percent evaluation contemplates involvement of at least 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id. 

At the time of the VA compensation examination in April 2005 just prior to the Veteran's separation from service, the examiner noted that the plantar surface of the Veteran's feet showed splotchy scaling on the sides of the feet and a anteriorly on the left foot.  There were interdigital fungus changes of whitish skin that was macerated between the left fourth and fifth toes.  There was no other evidence of tinea.  

A private treatment record dated in May 2007 notes that the Veteran had hyperkeratosis plantaris since 2002 during service.  The examiner indicated that neither oral nor topical antifungals had been effective, "as well as most of the hydrating foams."  No current clinical findings were reported.  

A VA compensation examiner in May 2007 noted that the Veteran still had scaling of the feet, but "not as much trouble in the interdigital areas."  The examiner indicated that the disease involved 3 percent of the entire body.  The Veteran was not on any treatment for the disorder at that time.  

On VA examination in February 2008, the Veteran indicated that he used topical medication on his feet as needed.  However, the examiner stated that there was no evidence of tinea at that time.  

The Veteran reported to another VA compensation examiner in March 2009 that he had fungal infections of his feet two to three times per year, which he treated with topical medication for one to two weeks.  On examination, the skin of the Veteran's feet was dry, with some scaling over the heels and medial aspect of both feet.  No tinea pedis was seen.  

The May 2007 VA examiner indicated that the disease involved three percent of the entire body.  Significantly, however, subsequent examiners noted that no tinea pedis was present at all.  Therefore, the Board finds that the criteria for a compensable rating are not met under either Diagnostic Codes 7802 or 7806.  

Further, there is no medical evidence that the Veteran's right foot tinea pedis has been manifested by lesions that are unstable or painful, or that have caused any limitation of motion at any time during the appeal period.  Accordingly, a compensable rating is not warranted under Diagnostic Codes 7803, 7804, or 7805.  Although there was evidence of tinea pedis on the Veteran's feet in April 2005 and in May 2007, and although the Veteran has reported that he self-treats fungal infections on his feet two or three times per year, no other examiner has noted that tinea pedis was present at any time during the appeal period.  Most importantly, there is no evidence that the Veteran's tinea pedis has produced manifestations meeting the criteria for a compensable rating under any applicable diagnostic code at any time during the appeal period.  

The Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  

Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his noncompensable rating for allergic rhinitis inadequate.  The Veteran's allergic rhinitis is evaluated pursuant to 38 C.F.R. § 4.97, the criteria of which are found by the Board to specifically contemplate the level of disability and symptomatology, considering the provisions of 38 C.F.R. § 4.31.  As noted above, the Veteran's allergic rhinitis is manifested by nasal congestion and rhinitis, and occasional nosebleeds, but without objective findings of greater than 50 percent obstruction of the nasal passages on both sides or of complete obstruction of one side, or of nasal polyps.  When comparing this disability picture with the manifestations contemplated by the Schedule, the Board finds that the Veteran's manifestations are more than adequately contemplated by a noncompensable disability rating for his service-connected allergic rhinitis.  A rating in excess thereof is provided for certain manifestations of the service-connected allergic rhinitis but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for a noncompensable disability rating more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.

The Board also finds that the disability picture was not so unusual or exceptional in nature as to render the noncompensable rating for the Veteran's tinea pedis inadequate.  The tinea pedis is evaluated pursuant to 38 C.F.R. § 4.118, the criteria of which are found by the Board to specifically contemplate the level of disability and symptomatology, considering the provisions of 38 C.F.R. § 4.31.  As noted above, the Veteran's tinea pedis was manifested by scaling on the sides of his feet, as well as maceration between the left fourth and fifth toes in April 2005, and by some scaling of the feet in May 2007.  However, no manifestations of tinea pedis have been noted by any subsequent examiner.  When comparing this disability picture with the manifestations contemplated by the Schedule, the Board finds that the Veteran's manifestations are more than adequately contemplated by a noncompensable disability rating for his service-connected tinea pedis.  A rating in excess thereof is provided for certain manifestations of the service-connected tinea pedis but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for a noncompensable disability rating more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
ORDER

Service connection for ingrown toe nails on both feet is denied.  

An initial compensable rating for perennial allergic rhinitis with recurrent epistaxis is denied.  

A compensable rating for tinea pedis of the right foot is denied.  


REMAND

The Veteran has also claimed entitlement to service connection for a left knee disorder, to include as secondary to his service-connected right knee disability.  The service treatment records show that he was treated for a sprained left knee during service in 2001.  Private post-service treatment records note the Veteran's complaint of pain in his left knee beginning in 2007.  A private clinic note in June 2009 indicates that the Veteran had previously injured his left knee while compensating for his right knee.  The report of a magnetic resonance imaging scan (MRI) of the left knee in April 2010 indicates the Veteran had a history of a lateral meniscus tear and had injured the knee one week previously.  The April 2010 MRI showed findings consistent with a probable bone contusion along the anterolateral aspect of the left tibia and the medial aspect of the femur, degeneration of the medial meniscus, and a possible anterior cruciate ligament sprain.  

Because the Veteran has attributed his left knee injuries to compensation for his service-connected right knee, a VA examination is required to obtain an opinion regarding the relationship between the two knee disabilities.  

At his Board hearing, the Veteran testified that his service-connected right knee disability was worse than it was at the time of his last VA compensation examination in March 2009, with more pain, grinding, and popping.  Therefore, he must be afforded another VA compensation examination to assess the current status of that disability.  

Finally, the Veteran also testified at his hearing that his service-connected low back disability was worse than at his last VA examination.  Further, private treatment records dated since May 2009, including the report of a nerve conduction study in June 2009, reflect a diagnosis right sural neuropathy, and note the Veteran's report of back pain radiating into both legs, with burning and tingling.  Accordingly, the Veteran must be afforded an examination to assess all current manifestations of the service-connected low back disability. 

Accordingly, the case is remand for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated him for his low back or knee disabilities since his separation from service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must then be afforded a VA joints examination to determine the etiology of any left knee disorder found.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  Following a review of the service and post-service medical records and the clinical examination, and with consideration of the Veteran's statements, the examiner must state whether the Veteran currently has a left knee disorder.  If a left knee disorder is diagnosed, the examiner must state whether the disorder is related to the symptoms noted during service.  The examiner must also provide an opinion as to whether any current left knee disorder was caused or aggravated by low back strain, residuals of a right knee meniscectomy, or any other service-connected disability.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.  

3.  The Veteran must also be afforded a VA joints examination to determine the current severity of his service-connected right knee disorder.  The VA claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must describe all symptomatology due to the Veteran's service-connected right knee disorder, to include whether there is any instability, weakness, fatigability, incoordination, flare-ups, lateral instability, or subluxation.  All indicated tests and studies, to include range of motion testing of the right knee, expressed in degrees, with standard ranges provided for comparison purposes, must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must state whether there is any functional loss due to pain, weakened movement, excess fatigability, or incoordination causing additional disability beyond that reflected on range of motion measurements, and if so, the additional degree of impairment.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the right knee, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected right knee disorder, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected disorder, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected right knee disorder.  The rationale for each opinion expressed must also be provided.  If the requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.  

4.  The Veteran must also then be afforded appropriate VA examination to determine the current severity of his service-connected low back disorder, including neurological manifestations.  The VA claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must describe all symptomatology due to the Veteran's service-connected low back disorder, to include whether there is any weakness, fatigability, incoordination, or flare-ups.  All indicated tests and studies, to include range of motion testing of the thoracolumbar spine, expressed in degrees, with standard ranges provided for comparison purposes, must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must state whether there is any functional loss due to pain, weakened movement, excess fatigability, or incoordination causing additional disability beyond that reflected on range of motion measurements, and if so, the additional degree of impairment.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the low back, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected low back disorder, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected disorder, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected low back disorder.  The examiner must also describe in detail any neurological symptoms and clinical findings found that are attributable to the service-connected low back disability.  The rationale for each opinion expressed must also be provided.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.  

5.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any of the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the above development has been completed, the Veteran's claims for service connection for a left knee disorder, and for greater initial ratings for low back strain and for residuals of a right knee meniscectomy and patellofemoral syndrome must be readjudicated.  If the claims on appeal remain denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


